Case: 4:17-cv-02455-CDP Doc. #: 190 Filed: 07/03/19 Page: 1 of 2 PageID #: 4249



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  MALEEHA AHMAD, et al.,                   )
                                           )
        Plaintiffs,                        )
                                           )
  v.                                       ) Case No. 4:17-cv-2455-CDP
                                           )
  CITY OF ST. LOUIS,                       )
                                           )
        Defendant.                         )


       REPLY TO PLAINTIFFS' OPPOSITION TO MOTION TO STAY

        Plaintiffs' opposition to defendant's motion to stay herein is

  understandable, but they resolutely ignore the central reason that a stay is

  warranted: a critical issue before the Court of Appeals is plaintiffs' standing.

  While plaintiffs allude mysteriously to new "compelling" evidence of

  unconstitutional "customs" of the City, they remain silent about the

  likelihood that not only will the class be decertified, but that the plaintiffs

  will be found to lack standing.

        Plaintiffs presented a similar argument in their motion to dismiss the

  defendant's appeal from the Court's summary denial of the motion to

  dissolve and dismiss, i.e., that there was no reason for the Court of Appeals
Case: 4:17-cv-02455-CDP Doc. #: 190 Filed: 07/03/19 Page: 2 of 2 PageID #: 4250



  to even consider the City's arguments. That motion was denied. See Order

  of Court of Appeals, Exhibit 1 hereto.

        Plaintiffs' trial evidence may not be affected by a reversal of this

  Court's orders, but defendant's trial evidence certainly will be. Both

  defendant and the scarce resources of the federal judiciary will be wasted if

  this Court tries a case when it lacks jurisdiction to do so.

                                    Conclusion

        The City respectfully requests that the Court act promptly and stay

  further proceedings herein pending disposition of the pending appeals.

                                           Respectfully submitted,
                                           JULIAN L. BUSH
                                           CITY COUNSELOR

                                           /s/ Robert H. Dierker
                                           Robert H. Dierker 23671MO
                                           Associate City Counselor
                                           dierkerr@stlouis-mo.gov
                                           Brandon Laird 65564MO
                                           Associate City Counselor
                                           Abby Duncan 67766MO
                                           Assistant City Counselor
                                           Megan Bruyns 69987MO
                                           Assistant City Counselor
                                           Amy Raimondo 71291MO
                                           Assistant City Counselor
                                           1200 Market St.
                                           City Hall, Rm 314
                                           St. Louis, MO 63103
                                           314-622-3361
                                           Fax 314-622-4956


                                          2
